Citation Nr: 1610191	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).   

The Veteran had a March 2010 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  The appeal was remanded in March 2010 for additional development.  

In a decision in September 2014, the Board denied the claims for service connection for a right shoulder disability, a right hip disability, a left foot disability and a right foot disability.  The Veteran appealed the claim for service connection for a right shoulder disability to the Court of Appeals for Veterans Claims (CAVC).  By Order dated October 2015, the CAVC vacated the Board's September 2014 decision as it pertained to the claim for service connection for a right shoulder disability and remanded the matter to the Board for compliance with the instructions included in the Memorandum Decision.  

In its October 2015 Memorandum Decision the CAVC considered the claims for service connection for a right hip disability, a left foot disability and a right foot disability to be abandoned as the Veteran raised no arguments with respect to the Board's denial of those claims, and the claims were dismissed.  Accordingly, such matters are not before the Board.  If the Veteran wishes to pursue any claims concerning a right hip disability, a left foot disability and a right foot disability,     he should so notify the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, CAVC vacated and remanded the Board's decision in an October 2015 Memorandum Decision based on the Board's reliance on an inadequate November 2010 VA examination.  The CAVC found that while the VA examiner discussed the etiology of the Veteran's right rotator cuff tendinitis, that the evidence of record also contained a diagnosis of right shoulder instability and impingement, which was not addressed in the examination report.  The CAVC also found that     the examiner's negative nexus opinion inadequate because it relied on the lack of documented right shoulder problems from service until 2010 and did not address   the Veteran's lay reports of continual right shoulder symptoms in service and after discharge.  

The Board notes, however, that the Veteran's reports in this regard are somewhat questionable, as he was seen multiple times in service for other orthopedic conditions after his 1988 dislocation, but never mentioned right shoulder pain at those times.  While the Veteran testified that he did not want to go to sick call frequently, it would seem likely that if was presenting to sick call anyway for    other orthopedic concerns, he would take the opportunity to mention significant continuing problems with his right shoulder.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Additionally, a service treatment record in 1992 noted the Veteran's report of lower extremity pain after playing a basketball game, which suggests the Veteran's right shoulder did not prevent such activity,     as might be expected had the Veteran suffered from continued right shoulder problems.  Moreover, following service, the Veteran worked in a capacity requiring repetitive overhead lifting of 70 pounds as a mail package delivery driver.  During treatment in 2004 and 2005 following a work-related injury to the left shoulder, no complaints were noted with respect to the right shoulder.  




Accordingly, a new examination with opinion is necessary.  On remand, relevant ongoing medical records, if any, should also be obtained, to include any VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his right shoulder disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA examination to be conducted by a physician to identify all current right shoulder disorders and to determine whether any disorder found is causally related to service.  The claims file must be made available to and reviewed by the examiner.      All indicated tests and studies should be performed.  Following examination of the Veteran and review of the claims file, to include the service treatment records and Dr. Vlahos's September 2008 private orthopedic evaluation, the examiner should provide an opinion addressing the following:

a) Please identify all right shoulder disorders found to be present.  

b) For all diagnosed right shoulder disorders, to include diagnoses noted during the claim of right shoulder instability, impingement, and rotator cuff tendinitis with likely partial thickness tear, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that each of the diagnosed conditions arose during service or is a maturation of or latent residual of the right shoulder dislocation during military service.  

In forming this opinion, the VA examiner must consider the Veteran's lay reports of continued right shoulder symptoms since the dislocation and should address        the significance, if any, of his ability to play in a basketball game several years after his dislocation 
and to do heavy (70 pounds) overhead lifting in his     post-service occupation.  

A rationale for all opinions expressed should be provided.

3.  After the development requested above as well as    any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

